Citation Nr: 1712336	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  09-07 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a vertigo disorder, manifested by dizziness and loss of balance, to include as due to nerve damage caused by medication for service-connected left shoulder disability and/or in-service noise exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel
INTRODUCTION

The Veteran had active service from November 1972 to November 1976.  This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) has been raised by the record in a July 2008 record, but has not been adjudicated by the RO.  To the extent that the Veteran desires to file a claim for TDIU, he is advised that a complete claim on an application form prescribed by VA regulations is required.  38 C.F.R. § 3.155 (2016).  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


REMAND

The Veteran is seeking entitlement to service connection for a disorder manifested by dizziness and loss of balance.  The Veteran claims that his vertigo began when he started taking nonsteroidal anti-inflammatory medications for his service-connected left shoulder disability.  He also contends that his vertigo is due to nerve damage that was incurred in service as a result of noise-induced injury to the ears.  

The Veteran was most recently afforded a VA examination in February 2016.  The examiner diagnosed vertigo.  The examiner opined that it was "less likely than not" that the Veteran's vertigo was incurred in or was caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran's service treatment records did not reveal symptoms, diagnosis, or treatment of a condition having to do with dizziness or loss of balance.  However, a November 1974 service treatment record notes the Veteran's report of shortness of breath and "dizzy spells".  The record noted that the Veteran believed that his shortness of breath and dizzy spells were due to smoking.  The medical provider, at the time, found no objective findings and reassurance was given.  Even though there was no diagnosis, the Board finds that an addendum opinion is needed so that the examiner can provide an opinion as to whether this current diagnosis of vertigo is related to this report of dizzy spells during service.  

Accordingly, the case is remanded for the following action:

1.  The examiner who conducted the February 2016 examination, if available, must provide an addendum opinion addressing the Veteran's claimed vertigo disability.  The examiner must review the electronic claims file and note that the record was reviewed.  

Upon completion of that review, the examiner must provide the following opinions:

(a)  Whether the Veteran's current vertigo disorder began during the Veteran's military service.  The examiner's attention is directed to the November 1974 treatment record documented dizzy spells during service. 

(b) Whether the Veteran's current vertigo disorder is caused by the Veteran's use of nonsteroidal anti-inflammatory medications.  

(c) Whether the Veteran's current vertigo disorder is aggravated by the Veteran's use of nonsteroidal anti-inflammatory medications.  

An examination must only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the February 2016 VA examiner is not available, another appropriate examiner must provide the opinion after reviewing the February 2016 examination report and the claims file.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




